DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to joint point detection based on a multilayer neural network. Each independent claim identifies the uniquely distinct features:
a storage circuit storing a program code; and 
a processor coupled to the storage circuit and accessing the program code to perform the following steps: 
obtaining a human body image and finding a plurality of joint points in the human body image to generate a human body pose skeleton, wherein the human body image comprises a trunk joint and a first limb; 
finding a first trunk joint point corresponding to a first trunk joint in the joint points; 
defining a first region of interest corresponding to the first trunk joint point in the human body pose skeleton, wherein the first trunk joint is located at a trunk portion of the human body image, the first trunk joint is connected to the first limb, the first limb comprises a plurality of first sub-limbs, and the first sub-limbs are connected to each other via at least one first limb joint; 
finding a plurality of first partitions corresponding to the first sub-limbs based on the first region of interest; 


The closest prior art, US 10,826,629 (“Lu et al.”); US 2018/0035082 A1 (“Patil”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664